Name: 95/62/EC: Commission Decision of 6 March 1995 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (Ã ¹) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1995-03-11

 Avis juridique important|31995D006295/62/EC: Commission Decision of 6 March 1995 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria ( ¹) (Text with EEA relevance) Official Journal L 055 , 11/03/1995 P. 0045 - 0045COMMISSION DECISION of 6 March 1995 approving the programme for the eradication of infectious bovine rhinotracheitis in Austria (Only the German text is authentic) (Text with EEA relevance) (95/62/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas an eradication programme was commenced in Austria for infectious bovine rhinotracheitis in 1990; Whereas in accordance with Article 9 (2) of Directive 64/432/EEC the Commission has examined the programme; whereas it meets the criteria laid down in Article 9 (1) of the said Directive and can therefore be approved; Whereas by letter dated 5 December 1994, Austria has submitted information on its eradication programme for infectious bovine rhinotracheitis; Whereas the programme should allow infectious bovine rhinotracheitis to be eradicated from Austria in the future; whereas the situation concerning this disease in Austria shall be reviewed within two years; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of infectious bovine rhinotracheitis from Austria is hereby approved for a period of two years. Article 2 Austria shall bring into force by 1 March 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 This Decision shall enter into force on 1 March 1995. Article 4 This Decision is addressed to the Republic of Austria. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.